                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

                                                  )
 MARK ANDERSON,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
                v.                                )          Civil Action No. 1:19-cv-109-SM
                                                  )
 TRUSTEES OF DARTMOUTH COLLEGE,                   )
                                                  )
                Defendant.                        )
                                                  )

     DEFENDANT TRUSTEES OF DARTMOUTH COLLEGE’S OPPOSITION TO
     PLAINTIFF’S “MOTION FOR PERMISSION TO SUBPOENA, AND COMPEL
    RESPONSE TO INTERROGATORIES BY NON-PARTIES TO THIS LAWSUIT”

       Defendant Trustees of Dartmouth College (“Dartmouth”) opposes Mark Anderson’s

motion for permission to compel responses to interrogatories to three non-parties by subpoena or,

in the alternative, for the Court to advise him on how to pursue discovery and comply with the

Federal Rules. ECF No. 55. Dartmouth opposes this motion for several reasons.

       First, a motion like this is not the proper way to request a subpoena. Fed. R. Civ. P.

45(a)(3). Second, even if it were, a subpoena may compel a non-party to appear and testify or to

produce items in that person’s custody or control, but a subpoena cannot compel a non-party to

answer interrogatories. Fed. R. Civ. P. 45(a)(1)(A)(iii). Interrogatories may only be served by a

party on another party. Fed. R. Civ. P. 31(a). The only parties to this case are Mr. Anderson and

Dartmouth.

       Third, Mr. Anderson should be expected to understand and adhere to the Federal and

Local Rules of Civil Procedure, as any represented party would. His pro se status does not

obligate the Court—or counsel for Dartmouth—to provide him with advice on “whether there

are any means by which” a plaintiff “may attain responses to basic inquiries about facts central
to their case from key witnesses, which also can be utilized as evidence in court.” ECF No. 55 at

1. More than three months ago, the Court gave Mr. Anderson clear guidance on its expectations

in this respect. See Endorsed Order, March 27, 2020 (“Plaintiff, although acting pro se, is

equally bound by and must comply with applicable procedural rules. The court cannot offer

plaintiff legal advice or suggest alternative or advantageous ways to litigate his case.”). It is up

to Mr. Anderson to litigate his own case and comply with the Rules. This motion seeks relief

that is improper and impermissible under them.

       For all these reasons, Dartmouth respectfully requests that the Court deny Mr.

Anderson’s Motion in its entirety.

       Dated at Burlington, Vermont, this 1st day of July 2020.

                                               By:     /s/ Shapleigh Smith, Jr.
                                                       Shapleigh Smith, Jr., Esq.*
                                                       Kendall Hoechst, Esq.*
                                                       DINSE
                                                       209 Battery Street
                                                       Burlington, VT 05401
                                                       802-864-5751
                                                       ssmith@dinse.com
                                                       khoechst@dinse.com


       Dated at Manchester, New Hampshire, this 1st day of July 2020.

                                               By:     /s/ Christopher P. McGown
                                                       Christopher P. McGown, Esq.
                                                       WADLEIGH, STARR & PETERS, P.L.L.C.
                                                       95 Market Street
                                                       Manchester, NH 03101
                                                       603-669-4140
                                                       cmcgown@wadleighlaw.com

                                                       *Admitted pro hac vice

                                                       Attorneys for Defendant Trustees of
                                                       Dartmouth College




                                                  2
                           CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has this day been sent to Plaintiff, via ECF.


                                      __/s/ Christopher P. McGown
                                      Christopher P. McGown




                                          3
